UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8100



O’MARK SHANELL BEST,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-836-5-HO)


Submitted:   February 14, 2002           Decided:   February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


O’Mark Shanell Best, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     O’Mark Shanell Best appeals the district court’s order and

judgment denying relief on his 28 U.S.C. § 2241 (1994) petition.

We have reviewed the record and the district court’s order and find

no reversible error.     Because Best was sentenced to less than

twenty years’ imprisonment, there was no violation under Apprendi

v. New Jersey, 530 U.S. 466 (2000).   See United States v. General,

     F.3d       , 2002 WL 90833 (4th Cir. 2002).   Accordingly, we

affirm.     We deny Best’s motion for appointment of counsel.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2